Exhibit 10.2

 



EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of July 29, 2016, between Black
Diamond, Inc., a Delaware corporation (the “Company”), and Mark Ritchie (the
“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Employee has been employed by the Company or one of its
subsidiaries for over 20 years and is currently employed as the Chief Operating
Officer (“COO”) of the Company; and

 

WHEREAS, the Company now desires to continue to employ the Employee as the COO
of the Company and to employ him as the President of its wholly-owned subsidiary
Black Diamond Equipment, Ltd., a Delaware corporation (“BDEL”), and the Employee
is willing to be so employed in such capacities subject to the terms and
conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:

 

 

1.Employment and Term.

 

The Company hereby employs the Employee as the COO of the Company and as the
President of BDEL, and the Employee accepts such employment, upon the terms and
subject to the conditions set forth in this Agreement. The term of this
Agreement (the “Term”) shall commence on the date hereof (the “Commencement
Date”) and shall terminate on December 31, 2017, subject to earlier termination
as provided herein. The Employee acknowledges that the benefits described herein
to the Employee include consideration for his service on behalf of BDEL as well
as to the Company.

 

2.Duties.

 

(a) During the Term of this Agreement, the Employee shall serve as the COO of
the Company and the President of BDEL and shall perform all duties commensurate
with his positions and as may be assigned to him by the Executive Chairman or
the Executive Vice Chairman of the Board or their designees. The Employee shall
devote his full business time and energies to the business and affairs of the
Company and BDEL and shall use his best efforts, skills and abilities to promote
the interests of the Company and BDEL, and to diligently and competently perform
the duties of his positions.

 

(b) The Employee shall report to the Board, and shall communicate regularly with
the Executive Chairman of the Board, the Executive Vice Chairman of the Board or
their designees.

 

   

 

3.Compensation, Bonus, Benefits, etc.

 

(a) Salary. Effective as of June 7, 2016, and for the duration of the Term of
this Agreement, the Company shall pay to the Employee, and the Employee shall
accept from the Company, as compensation for the performance of services under
this Agreement and the Employee’s observance and performance of all of the
provisions hereof, an annual salary at the rate of $265,000 (the “Base
Compensation”). The Base Compensation shall be payable in accordance with the
normal payroll practices of the Company.

 

(b) Benefits. During the Term of this Agreement, the Employee shall be entitled
to participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company’s medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its senior executive officers from time to time. The Company and its affiliates
retain the right to terminate or alter any such plans or policies from time to
time. The Employee shall also be entitled to four weeks paid vacation each year,
pro-rated for any partial periods, sick leave and other similar benefits in
accordance with policies of the Company from time to time in effect for its
senior executive officers. The Company shall pay the Employee for all accrued
but unused vacation days as of the termination of the Employee’s employment,
except in the case of a termination for Cause, and in the event that the Term
continues past December 31, 2016, the Employee shall be entitled to carryover
into 2017 any accrued but unused vacation days as of December 31, 2016.

 

(c) Reimbursement of Business Expenses. During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement.

 

(d) Taxes. The Base Compensation and any other compensation paid to Employee,
including, without limitation, any bonus, shall be subject to withholding for
applicable taxes and other amounts.

 

(e) Expenses. Each party shall bear its own expenses in connection with the
negotiation of this Agreement, except that the Company shall reimburse the
Employee up to $5,000 for legal expenses incurred by the Employee upon the
submission by the Employee to the Company of invoices evidencing such
expenditures.

 

4.Representations of Employee.

 

(a) The Employee represents and warrants that he is not party to, or bound by,
any agreement or commitment, or subject to any restriction, including but not
limited to agreements related to previous employment containing confidentiality
or noncompetition covenants, which limit the ability of the Employee to perform
his duties under this Agreement.

 2 

 

(b) The Employee represents and warrants that he has complied in all material
respects with all applicable laws and Company policies in connection with his
employment by the Company and covenants that he will continue to so comply with
applicable laws and Company policies in respect of his employment during the
Term.

 

5.Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.

 

For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.

 

(a) Confidential Information.

 

(i) The Employee acknowledges that as a result of his retention by the Company,
the Employee has and will continue to have knowledge of, and access to,
proprietary and confidential information of the Company including, without
limitation, research and development plans and results, software, databases,
technology, inventions, trade secrets, technical information, know-how, plans,
specifications, methods of operations, product and service information, product
and service availability, pricing information (including pricing strategies),
financial, business and marketing information and plans, and the identity of
customers, clients and suppliers (collectively, the “Confidential Information”),
and that the Confidential Information, even though it may be contributed,
developed or acquired by the Employee, constitutes valuable, special and unique
assets of the Company developed at great expense which are the exclusive
property of the Company. Accordingly, the Employee shall not, at any time,
either during or subsequent to the Term of this Agreement, use, reveal, report,
publish, transfer or otherwise disclose to any person, corporation, or other
entity, any of the Confidential Information without the prior written consent of
the Company, except to responsible officers and employees of the Company and
other responsible persons who are in a contractual or fiduciary relationship
with the Company and who have a need for such Confidential Information for
purposes in the best interests of the Company, and except for such Confidential
Information which is or becomes of general public knowledge from authorized
sources other than by or through the Employee.

 

(ii) The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.

 

(b) Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Employee shall promptly return to the
Company all Confidential Information in his possession or control, including but
not limited to all drawings, manuals, computer printouts, computer databases,
disks, data, files, lists, memoranda, letters, notes, notebooks, reports and
other writings and copies thereof and all other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information.

 3 

 





(c) Inventions, etc. During the Term and for a period of one year thereafter,
the Employee will promptly disclose to the Company all designs, processes,
inventions, improvements, developments, discoveries, processes, techniques, and
other information related to the business of the Company conceived, developed,
acquired, or reduced to practice by him alone or with others during the Term of
this Agreement, whether or not conceived during regular working hours, through
the use of Company time, material or facilities or otherwise (“Inventions”).

 

The Employee agrees that all copyrights created in conjunction with his service
to the Company and other Inventions, are “works made for hire” (as that term is
defined under the Copyright Act of 1976, as amended). All such copyrights,
trademarks, and other Inventions shall be the sole and exclusive property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks, trade secrets, and other rights and protection in connection
therewith. To the extent any such copyright and other Inventions may not be
works for hire, the Employee hereby assigns to the Company any and all rights he
now has or may hereafter acquire in such copyrights and any other Inventions.
Upon request the Employee shall deliver to the Company all drawings, models and
other data and records relating to such copyrights, trademarks and Inventions.
The Employee further agrees as to all such Inventions, to assist the Company in
every proper way (but at the Company’s expense) to obtain, register, and from
time to time enforce patents, copyrights, trademarks, trade secrets, and other
rights and protection relating to said Inventions in any and all countries, and
to that end the Employee shall execute all documents for use in applying for and
obtaining such patents, copyrights, trademarks, trade secrets and other rights
and protection on and enforcing such Inventions, as the Company may reasonably
request, together with any assignments thereof to the Company or persons
designated by it. Such obligation to assist the Company shall continue beyond
the termination of the Employee’s service to the Company, but the Company shall
compensate the Employee at a reasonable rate after termination of service for
time actually spent by the Employee at the Company’s request for such
assistance. In the event the Company is unable, after reasonable effort, to
secure the Employee’s signature on any document or documents needed to apply for
or prosecute any patent, copyright, trademark, trade secret, or other right or
protection relating to an Invention, whether because of the Employee’s physical
or mental incapacity or for any other reason whatsoever, the Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, during the Term of this Agreement and for a period of two years
after termination of this Agreement, as his agent coupled with an interest and
attorney-in-fact, to act for and in his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, trademarks, trade
secrets, or similar rights or protection thereon with the same legal force and
effect as if executed by the Employee.

 



 4 

 

(d) Non-Competition. The Employee agrees not to utilize his special knowledge of
the Business and his relationships with customers, prospective customers,
suppliers and others or otherwise to compete with the Company in the Business
during the Restricted Period. During the Restricted Period, the Employee shall
not, and shall not permit any of his respective employees, agents or others
under his control, directly or indirectly, on behalf of the Employee or any
other Person, to engage or have an interest, anywhere in the world in which the
Company conducts business or markets or sells its products, alone or in
association with others, as principal, officer, agent, employee, director,
partner or stockholder (except as an owner of two percent or less of the stock
of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business. During the Restricted Period, the Employee shall not, and
shall not permit any of his respective employees, agents or others under his
control, directly or indirectly, on behalf of the Employee or any other Person,
to accept Competitive Business from, or solicit the Competitive Business of any
Person who is a customer of the Business conducted by the Company, or, to the
Employee’s knowledge, is a customer of the Business conducted by the Company at
any time during the Restricted Period.

 

(e) Non-Disparagement and Non-Interference. The Employee shall not, either
directly or indirectly, (i) during the Restricted Period, make or cause to be
made, any statements that are disparaging or derogatory concerning the Company
or its business, reputation or prospects; (ii) during the Restricted Period,
request, suggest, influence or cause any party, directly or indirectly, to cease
doing business with or to reduce its business with the Company or do or say
anything which could reasonably be expected to damage the business relationships
of the Company; or (iii) at any time during or after the Restricted Period, use
or purport to authorize any Person to use any intellectual property owned by the
Company or exclusively licensed to the Company or to otherwise infringe on the
intellectual property rights of the Company.

 

(f) Non-Solicitation. During the Restricted Period, the Employee shall not
recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with the Company, or such successor, or hire
any person who has left the employ of the Company during the preceding one year.

 

(g) Certain Definitions. For purposes of this Agreement: (i) the term “Business”
shall mean the business of designing, manufacturing, assembling, licensing,
distributing, marketing and selling active outdoor performance products and
apparel for climbing, mountaineering, backpacking, skiing, cycling and other
outdoor recreation activities, avalanche transceiver technology, alpine safety
products, and any other business that the Company or its subsidiaries may be
engaged in during the Term of this Agreement; (ii) the term “Competitive
Business” shall mean any business competitive with the Business; and (iii) the
term “Restricted Period” shall mean the Term of this Agreement and a period of
one year after termination of this Agreement; provided, that, if Employee
breaches the covenants set forth in this Section 5, the Restricted Period shall
be extended for a period equal to the period that a court having jurisdiction
has determined that such covenant has been breached. “Person” shall mean an
individual, a partnership, a joint venture, a corporation, a limited liability
company, a trust, an unincorporated organization or other entity and a
government or any department or agency thereof.

 

 5 

 

6. Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5. Accordingly, the
Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions. In connection with seeking any
such equitable remedy, including, but not limited to, an injunction or specific
performance, the Company shall not be required to post a bond as a condition to
obtaining such remedy. In any such litigation, the prevailing party shall be
entitled to receive an award of reasonable attorneys’ fees and costs. If any
provisions of Sections 5 or 6 relating to the time period, scope of activities
or geographic area of restrictions is declared by a court of competent
jurisdiction to exceed the maximum permissible time period, scope of activities
or geographic area, the maximum time period, scope of activities or geographic
area, as the case may be, shall be reduced to the maximum which such court deems
enforceable. If any provisions of Sections 5 or 6 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them enforceable and to effectuate as nearly as possible the original
intentions and agreement of the parties. For purposes of this Section 6, all
references to the Company shall be deemed to include the Company's affiliates
and subsidiaries, whether now existing or hereafter established or acquired.

 

7. Termination. This Agreement shall terminate at the end of the Term set forth
in Section 1. In addition, this Agreement may be terminated prior to the end of
the Term set forth in Section 1 upon the occurrence of any of the events set
forth in, and subject to the terms of, this Section 7.

 

(a) Death or Permanent Disability. If the Employee dies or becomes permanently
disabled, this Agreement shall terminate effective upon the Employee’s death or
when his disability is deemed to have become permanent. If the Employee is
unable to perform his normal duties for the Company because of illness or
incapacity (whether physical or mental) for 45 consecutive days during the Term
of this Agreement, or for 60 days (whether or not consecutive) out of any
calendar year during the Term of this Agreement, his disability shall be deemed
to have become permanent. If this Agreement is terminated on account of the
death or permanent disability of the Employee, then the Employee or his estate
shall be entitled to receive accrued Base Compensation through the date of such
termination, all granted but unvested stock options and unvested restricted
stock held by the Employee shall be forfeited and be null and void and the
Employee or the Employee’s estate, as applicable, shall have no further
entitlement to Base Compensation, bonus, stock options, Severance Amount or
benefits from the Company following the effective date of such termination.

 



 6 

 

(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon notice to the Employee, upon the occurrence of any of the following
(“Cause”): (i) breach by the Employee of any material provision of this
Agreement and the expiration of a 10-business day cure period for such breach
after written notice thereof has been given to the Employee (which cure period
shall not be applicable to clauses (ii) through (v) of this Section 7(b)); (ii)
gross negligence or willful misconduct of the Employee in connection with the
performance of his duties under this Agreement; (iii) Employee’s failure to
perform any reasonable directive of the Board; (iv) fraud, criminal conduct,
dishonesty or embezzlement by the Employee; or (v) Employee’s misappropriation
for personal use of any assets (having in excess of nominal value) or business
opportunities of the Company. If this Agreement is terminated by the Company for
Cause, then the Employee shall be entitled to receive accrued Base Compensation
through the date of such termination, all stock options, whether vested or
unvested, held by the Employee shall be forfeited and be null and void, all
granted but unvested restricted stock held by the Employee shall be forfeited
and be null and void and the Employee shall have no further entitlement to Base
Compensation, bonus, stock options, Severance Amount or benefits from the
Company following the effective date of such termination.

 

(c) Without Cause; Expiration of the Term. This Agreement may be terminated, at
any time by the Company without Cause upon giving 30 days’ advance written
notice to the Employee of such termination. In recognition of the Employee’s
more than 20 years of service to the Company and its subsidiaries, and in
consideration of the Employee’s entering into this Agreement and performing his
obligations hereunder, upon the termination of this Agreement by the Company
without Cause, or if the Term expires in accordance with the terms hereof, the
Employee shall be entitled to receive one year of Base Compensation (the
“Severance Amount”), and for a one-year period the Employee shall be entitled to
continue in the Company’s group health benefit plans in which the Employee
currently participates at the Company’s sole expense or, if such continued
participation is not permitted under applicable law, the Company shall reimburse
any COBRA premium payments made by the Employee during such one-year period upon
receipt of a COBRA billing statement, in each case subject to withholding for
applicable taxes and other amounts. If the Employee’s employment terminates as
described in this Section 7(c), the Employee shall receive the entire Severance
Amount in one lump sum within five days of the termination date of the
Employee’s employment with the Company, less withholdings for applicable taxes
and other amounts, all granted but unvested stock options held by the Employee
and all granted but unvested restricted stock held by the Employee shall be
forfeited and be null and void.

 

(d) By Employee. The Employee may terminate this Agreement at anytime upon
providing the Company with 90 days’ prior written notice. If this Agreement is
terminated by the Employee pursuant to this Section 7(d), then the Employee
shall be entitled to receive his accrued Base Compensation and benefits through
the effective date of such termination, all granted but unvested stock options
and unvested restricted stock shall be forfeited and be null and void and the
Employee shall have no further entitlement to Base Compensation, bonus, stock
options, Severance Amount or benefits from the Company following the effective
date of such termination.

 



 7 

 

(e) Change in Control. Upon the occurrence of a Change in Control (as
hereinafter defined), the Employee shall have the right to terminate this
Agreement within 30 days of the occurrence of such Change in Control; provided,
however, that if requested to do so by the Company or the acquiror of the
business of the Company in such Change of Control, the Employee shall provide
consulting services to the Company or such acquiror, as applicable, for
transition purposes for a period of six months following the effective date of
such Change in Control and his termination of this Agreement, and the Company or
such acquiror shall pay consulting fees to the Employee for such six month
period in an amount equal to the compensation he would have otherwise received
under this Agreement had it been in effect for such six month period. Upon the
termination of this Agreement by either party within 30 days of the occurrence
of a Change in Control (other than a termination by the Company for Cause during
such period, in which event the provisions of Section 7(b) shall apply), the
Employee shall be entitled to receive the Severance Amount in one lump sum
within five days of the effective date of such termination and reimbursement of
any COBRA premium payments made by the Employee during such one-year period upon
receipt of a COBRA billing statement, subject to withholding for applicable
taxes and other amounts, and all granted but unvested stock options and unvested
restricted stock held by the Employee shall be forfeited and be null and void;
provided, however, that if the Company or the acquiror described above requests
Employee to provide the consulting services described above, then the Severance
Amount that is payable in one lump sum shall become due and payable in one lump
sum upon the expiration of such consulting period, and shall not be payable if
the Employee does not render such consulting services. For purposes of this
Agreement, a “Change in Control” of the Company shall be deemed to have occurred
in the event that: (i) individuals who, as of the date hereof, constitute the
Board cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Board shall be considered as though such individual was a
member of the Board as of the date hereof; (ii) the Company shall have been sold
by either (A) a sale of all or substantially all its assets, or (B) a merger or
consolidation, other than any merger or consolidation pursuant to which the
Company acquires another entity, or (C) a tender offer, whether solicited or
unsolicited; or (iii) any party, other than the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of voting securities of the
Company representing 50% or more of the total voting power of all the
then-outstanding voting securities of the Company.

 

(f) Return of Payments and Cancellation of Benefits. In the event that the
Employee fails to comply with any of his obligations under this Agreement,
including, without limitation, the covenants contained in Section 5 hereof and
the consulting obligations under Section 7(e), the Employee shall repay to the
Company any payments received by the Company in respect of the Severance Amount
required to be paid pursuant to Section 7(c) or Section 7(e) hereof as of the
date of such failure to comply, the Company’s obligation to provide the
remainder, if any, of such Severance Amount shall terminate and be null and void
as of such date, and the Employee will have no further rights in or to such
amounts and benefits.

 

(g) Other Effects of Termination. Other than in the event of a termination for
Cause in accordance with Section 7(b) or a termination by the Employee pursuant
to Section 7(d), following the termination of the Employee’s employment, to the
extent and for so long as deemed appropriate by the Board:

 8 

 

 

(i) the Employee shall be entitled to continue to participate in any employee
discount purchase program in respect of the Company’s products in which he was
eligible to participate as of the date of termination to the extent that such
programs are then in effect and maintained by the Company for its employees; and

 

(ii) the Company shall forward periodically from time to time emails addressed
to the Employee that the Company deems appropriate for such forwarding.

 

8.Miscellaneous.

 

(a) Survival. The provisions of Sections 4, 5, 6, 7 and 8 shall survive the
termination of this Agreement.

 

(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.

 

(c) Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.

 

(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.

 

(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.

 



 9 

 

(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.

 

If to the Company:

 

Black Diamond, Inc.

2084 East 3900 South

Salt Lake City, Utah 84124

Facsimile: (801) 278-5544

Attention: Warren B. Kanders

With a copy to:

 

Kane Kessler, P.C.

1350 Avenue of the Americas

New York, New York 10019

Facsimile: (212) 245-3009

Attention: Robert L. Lawrence, Esq.

 

If to the Employee:

 

Mark Ritchie

[Address]

 

 

 

 

 

(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

 

(h) Jurisdiction; Venue. This Agreement shall be subject to the non-exclusive
jurisdiction of the federal courts or state courts of the State of Delaware,
County of New Castle, for the purpose of resolving any disputes among them
relating to this Agreement or the transactions contemplated by this Agreement
and waive any objections on the grounds of forum non conveniens or otherwise.
The parties hereto agree to service of process by certified or registered United
States mail, postage prepaid, addressed to the party in question.

 

(i) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of Delaware, without regard to the conflicts of law
principles thereof.

 

(j) Counterparts. This Agreement may be executed in any number of counterparts
(and by facsimile or other electronic signature), but all counterparts will
together constitute but one agreement.

 

(k)  Third Party Beneficiaries. This Agreement is for the sole and exclusive
benefit of the parties hereto and, except as provided herein, shall not be
deemed for the benefit of any other person or entity.

 



 10 

 

(l)    Headings and References. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References in this Agreement to any section
refer to such section of this Agreement unless the context otherwise requires.

 

(m) IRC Section 409A. The parties to this Agreement intend that the Agreement
complies with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. To the extent not otherwise provided by this
Agreement, and solely to the extent required by Section 409A of the Code, no
payment or other distribution required to be made to the Employee hereunder
(including any payment of cash, any transfer of property and any provision of
taxable benefits) as a result of his termination of employment with the Company
shall be made earlier than the date that is six (6) months and one day following
the date on which the Employee separates from service with the Company and its
affiliates (within the meaning of Section 409A of the Code).

 

(n) Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback policy as
required under applicable law, rule or regulation or otherwise adopted by the
Company from time to time.

 

(o) Participation of the Parties. The parties hereto acknowledge and agree that
(i) this Agreement and all matters contemplated herein have been negotiated
among all parties hereto and their respective legal counsel, if any, (ii) each
party has had, or has been afforded the opportunity to have, this Agreement and
the transactions contemplated hereby reviewed by independent counsel of its own
choosing, (iii) all such parties have participated in the drafting and
preparation of this Agreement from the commencement of negotiations at all times
through the execution hereof, and (iv) any ambiguities contained in this
Agreement shall not be construed against any party hereto.

 

 

[SIGNATURE PAGE FOLLOWS]

 11 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.

 

Black Diamond, Inc.

 

 

By: /s/ Aaron Kuehne

       Name: Aaron Kuehne

       Title: Chief Administrative Officer & Chief Financial Officer

Employee

 

 

/s/ Mark Ritchie

Mark Ritchie

 

 

 



 



(Signature Page to Employment Agreement of Mark Ritchie)

 



   

